SAYRE, J.
3. A guarantee to indemnify one- against misconduct of an employe, as in this case, to turn over to the company moneys coming into his possession, the guarantor may be released on notice to the company.
Judgment of Common Pleas affirmed.
Ernest Ianetti sued Pietro Nero in the Cleveland Municipal Court for real estate broker’s commission. He alleged that if he procured a purchaser, he was to have a commission and that the purchaser he procured for the sale of the properyt. entered into a written contract with Nero
Nero claimed that Ianetti was to receive his commission if he effected and consummated the sale of the premises; and that the sale and contract with the purchaser was never consummated. A stipulation of the contract provided that Ianetti was to receive a commission from the purchaser and from Nero at the completion of the transaction. The lower court rendered a judgment in favor of Nero. Error was prosecuted and the Court of Appeals held:
1. Prom the testimony of Nero’s witnesses, Ianetti was to receive commission upon payment of the purchase money.
2. In a contract for real estate commissions, a special agreement that no commission shall be paid unless the sale is completed, the title transferred and payment made, is valid.
3. The provision in the contract between Nero and the purchaser is not in conflict with Nero’s defense.
Judgment affirmed.